Citation Nr: 0636541	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  98-12 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left total knee replacement, currently evaluated as 30 
percent disabling. 

2.  Entitlement to an initial compensable evaluation for 
degenerative arthritis and chondromalacia patella, right 
knee, status post arthroscopy, effective prior to January 10, 
1994.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis and chondromalacia 
patella, right knee, status post arthroscopy, as of January 
10, 1994.  

4.  Entitlement to an effective date prior to February 18, 
1986 for the award of service connection for right knee 
arthritis. 

5.  Entitlement to an increased evaluation for irritable 
bowel syndrome, currently evaluated as 10 percent disabling. 

6.  Entitlement to an effective date prior to June 10, 1997 
for the award of a 10 percent disability rating for irritable 
bowel syndrome. 

7.  Entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 (West Supp. 2005) for ptosis (claimed as 
right eye disability), due to Department of Veterans Affairs 
(VA) treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from September 1964 to 
March 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions in which a Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claims.  The claims file was transferred to different 
regional offices during the pendency of the appeal due to the 
veteran relocating.  The claims are now on appeal from the 
New York, New York Regional Office (RO). 


A personal hearing was held before the undersigned, sitting 
at the New York RO in August 2006.  A transcript of that 
hearing has been associated with the veteran's claims file.

The Board notes that in correspondence dated in August 1998 
and in testimony dated in August 2006, the veteran 
specifically raised a claim for entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 (West Supp. 2005) for 
dental injuries resulting from VA medical care.  In 
correspondence dated in September 2006, the veteran appears 
to be raising a clear and unmistakable error (CUE) claim 
based on prior decisions involving post-traumatic stress 
disorder, bilateral hip disability, schizophrenia, and 
hepatitis B.  However, the veteran did not specifically 
assert which prior decision(s) was a CUE.  These matters are 
referred to the RO for further development.
  
The issues of entitlement to initial evaluation for 
degenerative arthritis and chondromalacia patella, right 
knee, status post arthroscopy, entitlement to an effective 
date prior to February 18, 1986 for the award of service 
connection for right knee arthritis, entitlement to an 
increased evaluation for irritable bowel syndrome, 
entitlement to an effective date prior to June 10, 1997 for 
the award of a 10 percent disability rating for irritable 
bowel syndrome, and entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 (West Supp. 2005) for ptosis 
(claimed as right eye disability), due to Department of 
Veterans Affairs (VA) treatment are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During his hearing in August 2006, the veteran's 
representative indicated that he wished to withdraw his 
appeal as to the issue of entitlement to an increased 
evaluation for residuals of a left total knee replacement, 
currently evaluated as 30 percent disabling. 


CONCLUSION OF LAW

The Board is without jurisdiction to consider the merits of 
the veteran's claim of entitlement to an increased evaluation 
for residuals of a left total knee replacement, currently 
evaluated as 30 percent disabling.  38 U.S.C.A. § 7105 (West 
Supp. 2005); 38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn on 
the record at a hearing before the Board promulgates a 
decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by 
the appellant or by his or her authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

At the veteran's hearing dated in August 2006, his 
representative specifically stated that the veteran wished to 
withdraw his appeal as to the issue of entitlement to an 
increased evaluation for residuals of a left total knee 
replacement, currently evaluated as 30 percent disabling.  
Accordingly, this issue is no longer in appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn the 
issue of entitlement to an increased evaluation for residuals 
of a left total knee replacement, currently evaluated as 30 
percent disabling.  There effectively remains no allegation 
of errors of fact or law for appellate consideration. As 
such, the Board does not have jurisdiction to review the 
appeal as to this issue.



ORDER

The appeal as to the issue of entitlement to an increased 
evaluation for residuals of a left total knee replacement, 
currently evaluated as 30 percent disabling, is dismissed.  
To this extent, the appeal is dismissed.


REMAND

Unfortunately, a remand is required in this case.  In written 
statements submitted to the RO dated in October 2001 and June 
2004, the veteran indicated that he is receiving disability 
benefits from the Social Security Administration (SSA), 
effective October 2001.  It does not appear that the RO 
attempted to obtain these records, nor do the SSA records 
appear to be included in the claims file.  The SSA records 
may be pertinent to the claims on appeal.  Appropriate action 
to obtain all records associated with any Social Security 
claim must be accomplished before adjudication can be made on 
the merits.  See generally Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992) (VA must obtain records form the Social 
Security Administration and give appropriate consideration 
and weight to such evidence in determining whether to award 
or deny VA benefits).

As noted above, the veteran is claiming entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 
Supp. 2005) for ptosis (claimed as right eye disability).  He 
is specifically alleging a chronic right eye disability 
resulting from an injury due to VA dental treatment received 
on August 28, 1984.  In the most recent supplemental 
statement of the case (May 2006), the RO denied the claim on 
the basis that there is no evidence that any current right 
eye condition was caused by VA medical care.  However, the 
Board notes that no VA examination has been provided in this 
case.  The RO attempted to provide the veteran with a VA 
examination, scheduling such a VA eye examination for May 
1998 in connection with his claim.  However, in April 1998, 
the veteran's representative informed the RO that the veteran 
would be unable to attend.  No further attempt was made to 
provide the veteran with a VA examination. 

Based upon the above, the RO should schedule the veteran for 
a VA eye examination in order to determine whether the 
veteran has a current eye disability and if so, whether such 
disability is related to dental treatment occurring on August 
28, 1984.  38 C.F.R. § 3.159 (2006).

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Social 
Security 
Administration and request copies of any 
decisions regarding and disability claims 
made by the veteran, together with copies 
of all medical evidence associated with 
such claims.

2.  The veteran should be afforded a VA 
eye examination to determine the nature 
and etiology of any right eye 
disabilities.  The examiner is requested 
to furnish an opinion concerning whether 
it is at least as likely as not that any 
right eye disability resulted from VA 
dental treatment dated on August 28, 1984; 
whether there carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of the VA in furnishing the treatment; and 
whether any such disability due to an 
event not reasonably foreseeable.  

The rationale for all opinions expressed 
should be set forth. All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

3.  Following completion of the above, the 
RO should review the evidence and 
determine whether the veteran's claims may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. SIEGEL 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


